Citation Nr: 0821978	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-18 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to June 
1976 and from May 1977 to July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

The veteran's DD 214 for the period of service from May 1977 
to July 1978 characterized his service as "under other than 
honorable conditions."  Following a review of the veteran's 
personnel records, the RO determined in a July 1979 
unappealed, final RO administrative decision that the 
veteran's service from May 1977 to July 1978 was 
dishonorable.  Therefore, the RO determined that the veteran 
is ineligible for VA benefits for that period of service.  


FINDING OF FACT

Hepatitis C did not have its onset during active service or 
result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the entire record, the Board finds 
that service connection for hepatitis C is not warranted.

The service medical records, including the veteran's May 1976 
separation examination, reflect no complaints, findings, or 
diagnosis of any liver disability, including hepatitis.  The 
Board observes that risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA Letter 211B (98-110) 
November 30, 1998.  Review of the veteran's service medical 
records shows no contemporaneous evidence pointing to risk 
factors during the veteran's period of honorable active duty.

The veteran stated during September 2002 VA treatment that he 
began using cocaine when he was 21 years old and continued 
use until the present time.  The veteran was born in April 
1955; therefore, his use of cocaine overlapped with his 
second period of service.  However, the RO determined that 
the veteran is ineligible for VA benefits for that period of 
service.  

The Board also notes that with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§  3.1(m), 3.301(d).  
Therefore, any disability as a result of the veteran's misuse 
of drugs in service cannot be considered to have been 
incurred in the line of duty.  Thus, the evidence needs to 
show that the veteran's hepatitis C is related to any factor 
that occurred during his honorable period of service, other 
than his drug use in service, to support his claim of service 
connection for hepatitis C.

The first diagnosis of hepatitis C of record was during VA 
treatment in September 2002, about 36 years after separation 
from his period of honorable service.  The Board notes that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

During VA treatment in August 2002 it was noted that the 
veteran had multiple risk factors for hepatitis C, namely, a 
history of illicit drug use by injection, intranasal cocaine 
use, multiple sexual partners, intemperate alcohol use, and 
military service during the Vietnam era.  A lab test for the 
hepatitis C antibody was ordered.  In September 2002, the lab 
results were reported as positive and the record shows the 
veteran received follow-up treatment for hepatitis C 
thereafter.  An October 2006 VA examination confirmed the 
veteran's diagnosis of hepatitis C.  

Despite the medical evidence of current hepatitis C, the 
record is devoid of any medical evidence whatsoever to 
support the veteran's claim that his current hepatitis C is 
related to service.  Post-service medical records show that 
the veteran engaged in many of the risk factors listed above 
following his period of honorable service.  There is no 
evidence of record that the veteran engaged in any of those 
risk factors during his first period of active service and 
service medical records are completely silent for any 
evidence that would indicate that hepatitis C was incurred 
during his service.  

The veteran has asserted that his hepatitis C is related to 
his in-service inoculations with jet injectors.  The veteran 
is competent to report receiving inoculations with jet 
injectors.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, neither the Board nor the veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is no competent medical evidence indicating 
that jet injectors would have caused the veteran's infection, 
as opposed to intravenous and intranasal drug use or multiple 
sexual partners.  As no other risk factor is shown by the 
evidence, a grant of service connection is not in order for 
this claim.

In short, there is no medical evidence or opinion of record 
that supports the veteran's claim that his current hepatitis 
C is related to service, to include inoculations with jet 
injectors, and neither he nor his representative has 
presented or identified existing evidence that would, in 
fact, support the claim.

Absent a diagnosis of hepatitis C in service, no shown 
exposure to hepatitis C in service and no competent medical 
evidence relating the currently diagnosed hepatitis C to 
service, there is no basis upon which to grant service 
connection.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is 
against the veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in February 2005.  An additional letter was sent 
in March 2006.  The claim was subsequently readjudicated in 
March 2007 and July 2007.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  As the claim of 
service connection is denied herein, any error in the timing 
of the Dingess notice is harmless.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  In this case, a VA medical 
opinion was not obtained; however, VA need not obtain a 
medical opinion as the evidentiary record does not show that 
the veteran's current hepatitis C may be associated with an 
established event, injury, or disease in service; or 
otherwise associated with military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The veteran has been 
advised of the need to submit competent medical evidence 
suggestive of a link between his honorable service and the 
current hepatitis C.  The veteran has not submitted any such 
evidence and there is none in the record.  The record, after 
notification and assistance does not contain competent 
evidence to suggest that the condition is related to service.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


